
	
		III
		110th CONGRESS
		1st Session
		S. RES. 309
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mrs. Dole (for herself
			 and Mr. Burr) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending the Appalachian State University
		  Mountaineers of Boone, North Carolina, for pulling off one of the greatest
		  upsets in college football history.
	
	
		Whereas, on September 1, 2007, the Appalachian State
			 University Mountaineers of the National Collegiate Athletic Association (NCAA)
			 Football Championship Subdivision (Division 1–AA) beat the University of
			 Michigan Wolverines, ranked 5th nationally, of the NCAA Football Bowl
			 Subdivision (Division 1–A) by a score of 34–32 in front of 109,000 spectators
			 at The Big House in Ann Arbor, Michigan;
		Whereas no Division 1–AA team has ever previously beaten a
			 nationally ranked Division 1–A team;
		Whereas quarterback Armanti Edwards threw for 227 yards
			 and 3 touchdowns while rushing for 62 yards and 1 touchdown;
		Whereas the Mountaineers' receiving core combined for 227
			 yards of offense with 2 touchdowns from Dexter Jackson and 1 from Hans
			 Batichon;
		Whereas the defense forced 2 critical turnovers in the 2nd
			 half (1 fumble recovery and 1 interception) to guide the Mountaineers toward
			 victory;
		Whereas Appalachian State was trailing 32–31 when Brian
			 Quick blocked a Michigan field goal, setting up what would become the
			 game-winning drive;
		Whereas kicker Julian Rauch put a 24-yard field goal
			 through the uprights to move the Mountaineers ahead 34–32 with 26 seconds left
			 in the game;
		Whereas Corey Lynch dramatically blocked a Wolverine field
			 goal attempt in the final seconds of the game to seal the victory for the
			 Appalachian State Mountaineers;
		Whereas the victory was the 15th straight win for the
			 Mountaineers, which is currently the longest winning streak in the Nation;
			 and
		Whereas head coach Jerry Moore put together a masterful
			 game plan and was carried off the field by his players in victory: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)applauds the
			 Appalachian State University Mountaineers football team for its upset over the
			 University of Michigan Wolverines and for demonstrating that an underdog
			 anywhere can be victorious with hard work and a great deal of heart;
			(2)recognizes the
			 hard work and preparation of the players, head coach Jerry Moore, and the
			 assistant coaches and support personnel who all played critical roles in this
			 historic victory; and
			(3)requests the
			 Secretary of the Senate to transmit an enrolled copy of the resolution
			 to—
				(A)Dr. Kenneth E.
			 Peacock, Chancellor of Appalachian State University;
				(B)Charles Cobb,
			 Athletic Director of the University; and
				(C)Jerry Moore, Head
			 Coach.
				
